By the Court.
Neither a writ of supersedeas, nor an order staying the execution of the judgment below, would afford the plaintiffs the relief desired. The only judgment rendered was one dismissing the action, and for costs against the plaintiffs. An order staying the execution of such judgment would not operate to restrain the village authorities from going forward with the proceedings sought to be enjoined. Where the relief desired during the pendency of the proceedings in error is an order to stay further action in the proceedings, which, by the original action, the plaintiff seeks to enjoin, such relief should be sought under section 5573 of the revised statutes.

Motion denied.